                                                       Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 1 of 17 Page ID #:2008




                                                                   1 ARASH BERAL (BAR NO. 245219)
                                                                     arash.beral@ffslaw.com
                                                                   2 JEFFREY M. JENSEN (BAR NO. 262710)
                                                                     jeffrey.jensen@ffslaw.com
                                                                   3 FREEMAN, FREEMAN & SMILEY, LLP
                                                                     1888 Century Park East, Suite 1500
                                                                   4 Los Angeles, California 90067
                                                                     Telephone: (310) 255-6100
                                                                   5 Facsimile: (310) 255-6200
                                                                   6 Attorneys for Defendants RAGEON, INC.
                                                                     and MICHAEL KRILIVSKY
                                                                   7
                                                                   8                                  UNITED STATES DISTRICT COURT
                                                                   9             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                                                                  10
                                                                  11 ATARI INTERACTIVE, INC.,                            Case No. 2:19-CV-10806-DSF-MAA
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12                         Plaintiff,                  DEFENDANTS RAGEON, INC.
                                                                                                                         AND MICHAEL KRILIVSKY’S
                                                                  13             vs.                                     ANSWER TO PLAINTIFF ATARI
                                      (310) 255-6100




                                                                                                                         INTERACTIVE, INC.’S FIRST
                                                                  14 RAGEON, INC.; MICHAEL                               AMENDED COMPLAINT
                                                                     KRILIVSKY,
                                                                  15
                                                                              Defendants.
                                                                  16
                                                                  17
                                                                  18            Defendants RAGEON, INC. (“RageOn”) and MICHAEL KRILIVSKY
                                                                  19 (together, “Defendants”), by and through their undersigned attorneys, hereby file the
                                                                  20 following Answer in response to Plaintiff ATARI INTERACTIVE, INC.’s
                                                                  21 (“Plaintiff”) First Amended Complaint (“Complaint”) and deny all allegations not
                                                                  22 specifically admitted and state as follows below. All responses are given with
                                                                  23 respect to allegations of fact as those facts existed as of the date of the filing of the
                                                                  24 Complaint (September 11, 2020).
                                                                  25                                               PARTIES
                                                                  26            1.           Answering paragraph 1 of the Complaint, Defendants deny knowledge
                                                                  27 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  28 paragraph and on that basis deny them.
                                                                       4661697.1 27867-831
                                                                                                   DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                       Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 2 of 17 Page ID #:2009




                                                                   1            2.           Answering paragraph 2 of the Complaint, Defendants admit the
                                                                   2 allegations set forth therein.
                                                                   3            3.           Answering paragraph 3 of the Complaint, Defendants deny the
                                                                   4 allegations set forth therein.
                                                                   5                                     JURISDICTION AND VENUE
                                                                   6            4.           Answering paragraph 4 of the Complaint, the paragraph states legal
                                                                   7 conclusion to which no response is required.
                                                                   8            5.           Answering paragraph 5 of the Complaint, Defendants deny that
                                                                   9 Plaintiff has suffered any injury caused by Defendants. The remainder of the
                                                                  10 paragraph states legal conclusion to which no response is required.
                                                                  11            6.           Answering paragraph 6 of the Complaint, Defendants deny that
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12 RageOn maintains corporate offices in California. Defendants admit that RageOn
                                                                  13 markets and sells goods to customers in California. The remainder of the paragraph
                                      (310) 255-6100




                                                                  14 states legal conclusion to which no response is required.
                                                                  15            7.           Answering paragraph 7 of the Complaint, Defendants deny that any of
                                                                  16 RageOn’s conduct is unlawful or that Mr. Krilivsky directed any unlawful conduct.
                                                                  17 Defendants deny that Mr. Krilivsky resides in California. The remainder of the
                                                                  18 paragraph states legal conclusion to which no response is required.
                                                                  19                                      GENERAL ALLEGATIONS
                                                                  20            A.           Atari Is an Iconic Video Game Brand.
                                                                  21            8.           Answering paragraph 8 of the Complaint, Defendants deny knowledge
                                                                  22 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  23 paragraph and on that basis deny them.
                                                                  24            9.           Answering paragraph 9 of the Complaint, Defendants deny knowledge
                                                                  25 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  26 paragraph and on that basis deny them.
                                                                  27            10.          Answering paragraph 10 of the Complaint, Defendants deny knowledge
                                                                  28 or information sufficient to form a belief as to the truth of the allegations in that
                                                                       4661697.1 27867-831
                                                                                                                         2
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                       Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 3 of 17 Page ID #:2010




                                                                   1 paragraph and on that basis deny them.
                                                                   2            11.          Answering paragraph 11 of the Complaint, Defendants deny knowledge
                                                                   3 or information sufficient to form a belief as to the truth of the allegations in that
                                                                   4 paragraph and on that basis deny them.
                                                                   5            12.          Answering paragraph 12 of the Complaint, Defendants deny knowledge
                                                                   6 or information sufficient to form a belief as to the truth of the allegations in that
                                                                   7 paragraph and on that basis deny them.
                                                                   8            13.          Answering paragraph 13 of the Complaint, Defendants deny knowledge
                                                                   9 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  10 paragraph and on that basis deny them.
                                                                  11            14.          Answering paragraph 14 of the Complaint, Defendants deny knowledge
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  13 paragraph and on that basis deny them.
                                      (310) 255-6100




                                                                  14            15.          Answering paragraph 15 of the Complaint, Defendants deny knowledge
                                                                  15 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  16 paragraph and on that basis deny them.
                                                                  17            16.          Answering paragraph 16 of the Complaint, Defendants deny knowledge
                                                                  18 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  19 paragraph and on that basis deny them.
                                                                  20            B.           RageOn Knowingly Infringes Upon Atari’s Intellectual Property
                                                                  21                         Rights by Creating, Manufacturing, and Distributing Large
                                                                  22                         Quantities of Counterfeit Atari Clothing and Printed Material.
                                                                  23            17.          Answering paragraph 17 of the Complaint, Defendants admit that
                                                                  24 RageOn, Inc. was formed in or around 2015, but deny that RageOn’s business was
                                                                  25 launched in 2015. Defendants admit that RageOn’s platform allows artists to create
                                                                  26 and sell their designs. Defendants deny that RageOn’s model “results in it actively
                                                                  27 facilitating the sale of substantial quantities of counterfeit goods.”
                                                                  28 / / /
                                                                       4661697.1 27867-831
                                                                                                                        3
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                       Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 4 of 17 Page ID #:2011




                                                                   1            18.          Answering paragraph 18 of the Complaint, Defendants admit that
                                                                   2 artists can upload artwork to be printed on a variety of apparel through third party
                                                                   3 sources at production times that vary and that RageOn typically retains a portion of
                                                                   4 the sale price.
                                                                   5            19.          Answering paragraph 19 of the Complaint, Defendants deny the
                                                                   6 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                   7 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                   8            20.          Answering paragraph 20 of the Complaint, Defendants deny the
                                                                   9 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                  10 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                  11            21.          Answering paragraph 21 of the Complaint, Defendants deny the
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                  13 infringing on any of Plaintiff’s alleged intellectual property rights.
                                      (310) 255-6100




                                                                  14            22.          Answering paragraph 22 of the Complaint, Defendants deny the
                                                                  15 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                  16 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                  17            C.           RageOn’s Infringement Extends Beyond Use of Atari’s Intellectual
                                                                  18                         Property on the Actual Products Sold on the Site.
                                                                  19            23.          Answering paragraph 23 of the Complaint, Defendants deny the
                                                                  20 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                  21 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                  22            24.          Answering paragraph 24 of the Complaint, Defendants deny the
                                                                  23 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                  24 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                  25            25.          Answering paragraph 25 of the Complaint, Defendants deny the
                                                                  26 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                  27 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                  28 / / /
                                                                       4661697.1 27867-831
                                                                                                                        4
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                       Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 5 of 17 Page ID #:2012




                                                                   1            D.           Krilivsky Authorized and Was the Moving Force Behind RageOn’s
                                                                   2                         Unlawful Conduct.
                                                                   3            26.          Answering paragraph 26 of the Complaint, Defendants admit that Mr.
                                                                   4 Krilivsky established RageOn, is its CEO, is a founder, and owns an interest in
                                                                   5 RageOn. Defendants deny the remaining allegations.
                                                                   6            27.          Answering paragraph 27 of the Complaint, Defendants deny the
                                                                   7 allegations.
                                                                   8            28.          Answering paragraph 28 of the Complaint, Defendants deny the
                                                                   9 allegations.
                                                                  10                                     FIRST CLAIM FOR RELIEF
                                                                  11          (Trademark Infringement and Counterfeiting Against All Defendants)
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12            29.          Answering paragraph 29 of the Complaint, Defendants reassert and
                                                                  13 incorporate herein by reference each and every denial set forth above.
                                      (310) 255-6100




                                                                  14            30.          Answering paragraph 30 of the Complaint, Defendants deny knowledge
                                                                  15 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  16 paragraph and on that basis deny them.
                                                                  17            31.          Answering paragraph 31 of the Complaint, Defendants deny knowledge
                                                                  18 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  19 paragraph and on that basis deny them.
                                                                  20            32.          Answering paragraph 32 of the Complaint, Defendants deny the
                                                                  21 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                  22 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                  23            33.          Answering paragraph 33 of the Complaint, Defendants deny the
                                                                  24 allegations.
                                                                  25            34.          Answering paragraph 34 of the Complaint, Defendants deny the
                                                                  26 allegations insofar as the allegations disregard RageOn’s third party licenses.
                                                                  27            35.          Answering paragraph 35 of the Complaint, Defendants deny the
                                                                  28 allegations.
                                                                       4661697.1 27867-831
                                                                                                                         5
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                       Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 6 of 17 Page ID #:2013




                                                                   1            36.          Answering paragraph 36 of the Complaint, Defendants deny the
                                                                   2 allegations.
                                                                   3            37.          Answering paragraph 37 of the Complaint, Defendants deny the
                                                                   4 allegations.
                                                                   5            38.          Answering paragraph 38 of the Complaint, Defendants deny the
                                                                   6 allegations.
                                                                   7            39.          Answering paragraph 39 of the Complaint, Defendants deny the
                                                                   8 allegations.
                                                                   9                                    SECOND CLAIM FOR RELIEF
                                                                  10                           (Copyright Infringement Against All Defendants)
                                                                  11            40.          Answering paragraph 40 of the Complaint, Defendants reassert and
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12 incorporate herein by reference each and every denial set forth above.
                                                                  13            41.          Answering paragraph 41 of the Complaint, Defendants deny knowledge
                                      (310) 255-6100




                                                                  14 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  15 paragraph and on that basis deny them.
                                                                  16            42.          Answering paragraph 42 of the Complaint, Defendants deny the
                                                                  17 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                  18 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                  19            43.          Answering paragraph 43 of the Complaint, Defendants deny the
                                                                  20 allegations.
                                                                  21            44.          Answering paragraph 44 of the Complaint, Defendants deny the
                                                                  22 allegations.
                                                                  23            45.          Answering paragraph 45 of the Complaint, Defendants deny the
                                                                  24 allegations.
                                                                  25            46.          Answering paragraph 46 of the Complaint, Defendants deny the
                                                                  26 allegations.
                                                                  27            47.          Answering paragraph 47 of the Complaint, Defendants deny the
                                                                  28 allegations.
                                                                       4661697.1 27867-831
                                                                                                                         6
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                       Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 7 of 17 Page ID #:2014




                                                                   1                                     THIRD CLAIM FOR RELIEF
                                                                   2                             (Trademark Dilution Against All Defendants)
                                                                   3            48.          Answering paragraph 48 of the Complaint, Defendants reassert and
                                                                   4 incorporate herein by reference each and every denial set forth above.
                                                                   5            49.          Answering paragraph 49 of the Complaint, Defendants deny knowledge
                                                                   6 or information sufficient to form a belief as to the truth of the allegations in that
                                                                   7 paragraph and on that basis deny them.
                                                                   8            50.          Answering paragraph 50 of the Complaint, Defendants deny the
                                                                   9 allegations.
                                                                  10            51.          Answering paragraph 51 of the Complaint, Defendants deny the
                                                                  11 allegations.
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12            52.          Answering paragraph 52 of the Complaint, Defendants deny the
                                                                  13 allegations.
                                      (310) 255-6100




                                                                  14            53.          Answering paragraph 53 of the Complaint, Defendants deny the
                                                                  15 allegations.
                                                                  16                                    FOURTH CLAIM FOR RELIEF
                                                                  17                          (False Designation of Origin Against All Defendants)
                                                                  18            54.          Answering paragraph 54 of the Complaint, Defendants reassert and
                                                                  19 incorporate herein by reference each and every denial set forth above.
                                                                  20            55.          Answering paragraph 55 of the Complaint, Defendants deny knowledge
                                                                  21 or information sufficient to form a belief as to the truth of the allegations in that
                                                                  22 paragraph and on that basis deny them.
                                                                  23            56.          Answering paragraph 56 of the Complaint, Defendants deny the
                                                                  24 allegations.
                                                                  25            57.          Answering paragraph 57 of the Complaint, Defendants deny the
                                                                  26 allegations.
                                                                  27            58.          Answering paragraph 58 of the Complaint, Defendants deny the
                                                                  28 allegations insofar as the allegations disregard RageOn’s third party licenses.
                                                                       4661697.1 27867-831
                                                                                                                         7
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                       Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 8 of 17 Page ID #:2015




                                                                   1            59.          Answering paragraph 59 of the Complaint, Defendants deny the
                                                                   2 allegations.
                                                                   3            60.          Answering paragraph 60 of the Complaint, Defendants deny the
                                                                   4 allegations.
                                                                   5            61.          Answering paragraph 61 of the Complaint, Defendants deny the
                                                                   6 allegations.
                                                                   7            62.          Answering paragraph 63 of the Complaint, Defendants deny the
                                                                   8 allegations.
                                                                   9            63.          Answering paragraph 64 of the Complaint, Defendants deny the
                                                                  10 allegations.
                                                                  11                                     FIFTH CLAIM FOR RELIEF
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12                   (Common Law Unfair Competition Against All Defendants)
                                                                  13            64.          Answering paragraph 64 of the Complaint, Defendants reassert and
                                      (310) 255-6100




                                                                  14 incorporate herein by reference each and every denial set forth above.
                                                                  15            65.          Answering paragraph 65 of the Complaint, Defendants deny the
                                                                  16 allegations.
                                                                  17            66.          Answering paragraph 66 of the Complaint, Defendants deny the
                                                                  18 allegations.
                                                                  19            67.          Answering paragraph 67 of the Complaint, Defendants deny the
                                                                  20 allegations.
                                                                  21            68.          Answering paragraph 68 of the Complaint, Defendants deny the
                                                                  22 allegations.
                                                                  23            69.          Answering paragraph 69 of the Complaint, Defendants deny the
                                                                  24 allegations.
                                                                  25 / / /
                                                                  26 / / /
                                                                  27 / / /
                                                                  28 / / /
                                                                       4661697.1 27867-831
                                                                                                                         8
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                       Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 9 of 17 Page ID #:2016




                                                                   1                                     SIXTH CLAIM FOR RELIEF
                                                                   2         (Contributory Trademark Infringement and Counterfeiting Against All
                                                                   3                                              Defendants)
                                                                   4            70.          Answering paragraph 70 of the Complaint, Defendants reassert and
                                                                   5 incorporate herein by reference each and every denial set forth above.
                                                                   6            71.          Answering paragraph 71 of the Complaint, Defendants deny the
                                                                   7 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                   8 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                   9            72.          Answering paragraph 72 of the Complaint, Defendants deny the
                                                                  10 allegations.
                                                                  11            73.          Answering paragraph 73 of the Complaint, Defendants deny the
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12 allegations.
                                                                  13            74.          Answering paragraph 74 of the Complaint, Defendants deny the
                                      (310) 255-6100




                                                                  14 allegations.
                                                                  15                                   SEVENTH CLAIM FOR RELIEF
                                                                  16                (Contributory Copyright Infringement Against All Defendants)
                                                                  17            75.          Answering paragraph 75 of the Complaint, Defendants reassert and
                                                                  18 incorporate herein by reference each and every denial set forth above.
                                                                  19            76.          Answering paragraph 76 of the Complaint, Defendants deny the
                                                                  20 allegations suggesting that RageOn has knowingly in the past or is currently
                                                                  21 infringing on any of Plaintiff’s alleged intellectual property rights.
                                                                  22            77.          Answering paragraph 77 of the Complaint, Defendants deny the
                                                                  23 allegations.
                                                                  24            78.          Answering paragraph 78 of the Complaint, Defendants deny the
                                                                  25 allegations.
                                                                  26            79.          Answering paragraph 79 of the Complaint, Defendants deny the
                                                                  27 allegations.
                                                                  28 / / /
                                                                       4661697.1 27867-831
                                                                                                                         9
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                   Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 10 of 17 Page ID #:2017




                                                                   1                                    EIGHTH CLAIM FOR RELIEF
                                                                   2            (Vicarious Trademark Infringement and Counterfeiting Against All
                                                                   3                                              Defendants)
                                                                   4            80.          Answering paragraph 80 of the Complaint, Defendants reassert and
                                                                   5 incorporate herein by reference each and every denial set forth above.
                                                                   6            81.          Answering paragraph 81 of the Complaint, Defendants deny the
                                                                   7 allegations.
                                                                   8            82.          Answering paragraph 82 of the Complaint, Defendants deny the
                                                                   9 allegations.
                                                                  10            83.          Answering paragraph 83 of the Complaint, Defendants deny the
                                                                  11 allegations.
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12                                     NINTH CLAIM FOR RELIEF
                                                                  13                   (Vicarious Copyright Infringement Against All Defendants)
                                      (310) 255-6100




                                                                  14            84.          Answering paragraph 84 of the Complaint, Defendants reassert and
                                                                  15 incorporate herein by reference each and every denial set forth above.
                                                                  16            85.          Answering paragraph 85 of the Complaint, Defendants deny the
                                                                  17 allegations other than to admit that RageOn obtains a percentage of all sales on its
                                                                  18 website.
                                                                  19            86.          Answering paragraph 86 of the Complaint, Defendants deny the
                                                                  20 allegations insofar as they suggest or imply that RageOn has not in the past or is not
                                                                  21 currently policing its website for alleged violations.
                                                                  22            87.          Answering paragraph 87 of the Complaint, Defendants deny the
                                                                  23 allegations.
                                                                  24                                      AFFIRMATIVE DEFENSES
                                                                  25            Without conceding that any of the following necessarily must be pleaded as
                                                                  26 an affirmative defense, or that any of the following is not already at issue by virtue
                                                                  27 of the foregoing denials, and without prejudice to Defendants’ right to plead
                                                                  28 additional defenses or plead counterclaims as discovery of the facts of this matter
                                                                       4661697.1 27867-831
                                                                                                                        10
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                   Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 11 of 17 Page ID #:2018




                                                                   1 warrants, Defendants hereby assert the following affirmative defenses:
                                                                   2                              FIRST AFFIRMATIVE DEFENSE
                                                                   3                                    (Failure to State a Claim)
                                                                   4            The Complaint fails to state a claim upon which relief can be granted against
                                                                   5 Defendants.
                                                                   6                            SECOND AFFIRMATIVE DEFENSE
                                                                   7                                        (No Infringement)
                                                                   8            Defendants have not infringed, directly or indirectly, or contributorily, any of
                                                                   9 the alleged copyrighted works or trademarks asserted in the Complaint.
                                                                  10                             THIRD AFFIRMATIVE DEFENSE
                                                                  11                                         (Unclean Hands)
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12            Plaintiff’s claims are barred by the doctrine of unclean hands.
                                                                  13                            FOURTH AFFIRMATIVE DEFENSE
                                      (310) 255-6100




                                                                  14                                 (Failure to Mitigate Damages)
                                                                  15            To the extent that Plaintiff suffered any damages, which Defendants deny,
                                                                  16 Plaintiff has failed to mitigate any damages sustained.
                                                                  17                              FIFTH AFFIRMATIVE DEFENSE
                                                                  18                         (Invalid and/or Unenforceable Certificates)
                                                                  19            Plaintiff’s claim is barred, in whole or in part, to the extent that it is based on
                                                                  20 alleged infringements of works for which (i) valid and enforceable copyright
                                                                  21 registration certificates do not exist and/or (ii) the relevant certificates contain
                                                                  22 materially false and/or inaccurate information relating to the nature of ownership of,
                                                                  23 or a chain of title to, the works.
                                                                  24                              SIXTH AFFIRMATIVE DEFENSE
                                                                  25                          (Waiver, Consent, Reliance, Acquiescence)
                                                                  26            Plaintiff knew or should have known of Defendants’ alleged actions and
                                                                  27 unreasonably delayed efforts to enforce Plaintiff’s rights, if any. Plaintiff’s claims
                                                                  28 are barred, in whole or in part, by the doctrines of waiver, consent, reliance, and/or
                                                                       4661697.1 27867-831
                                                                                                                      11
                                                                                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                   Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 12 of 17 Page ID #:2019




                                                                   1 acquiescence.
                                                                   2                               SEVENTH AFFIRMATIVE DEFENSE
                                                                   3                         (Plaintiff Is Only Entitled to Thin Protection, If Any)
                                                                   4            To the extent Plaintiff may have any copyright interests, Plaintiff’s material is
                                                                   5 entitled only to thin protection, and Plaintiff cannot establish infringement under the
                                                                   6 governing principles.
                                                                   7                                EIGHTH AFFIRMATIVE DEFENSE
                                                                   8                                            (No Willfulness)
                                                                   9            Even if Defendants are found to infringe on Plaintiff’s alleged copyrights or
                                                                  10 trademarks or violate any exclusive rights of Plaintiff in any manner, which
                                                                  11 Defendants deny, Defendants did not willfully, intentionally, purposefully, or
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12 deliberately infringe or violate any such rights and therefore, Plaintiff is not entitled
                                                                  13 to the maximum amount of statutory damages or an award of attorneys’ fees or
                                      (310) 255-6100




                                                                  14 costs.
                                                                  15                                 NINTH AFFIRMATIVE DEFENSE
                                                                  16                                 (No Damage Caused by Defendants)
                                                                  17            Damages, if any, alleged to have been suffered by Plaintiff, in whole or in
                                                                  18 part, were the result of causes other than any act or omission by Defendants,
                                                                  19 including intervening acts of third parties beyond the control of Defendants and the
                                                                  20 intentional conduct, negligent conduct, fault or other culpable conduct of Plaintiff or
                                                                  21 others over whom Plaintiff exercised control.
                                                                  22                                 TENTH AFFIRMATIVE DEFENSE
                                                                  23                                         (Misuse of Copyright)
                                                                  24            Plaintiff is barred from recovery because Plaintiff has committed misuse of
                                                                  25 Copyright(s).
                                                                  26 / / /
                                                                  27 / / /
                                                                  28 / / /
                                                                       4661697.1 27867-831
                                                                                                                       12
                                                                                                 DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                   Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 13 of 17 Page ID #:2020




                                                                   1                          ELEVENTH AFFIRMATIVE DEFENSE
                                                                   2                                  (No Duplicative Recovery)
                                                                   3            Without admitting that the Complaint states a claim, any remedies are limited
                                                                   4 to the extent there is an overlapping or duplicative recovery pursuant to the various
                                                                   5 claims against Defendants or others for any alleged single wrong.
                                                                   6                          TWELFTH AFFIRMATIVE DEFENSE
                                                                   7                                       (Failure to Police)
                                                                   8            Plaintiff’s claims are barred by reason that Plaintiff failed to police and enforce
                                                                   9 its Copyright(s) and/or Trademark(s) or otherwise acquiesced in the infringement of
                                                                  10 its copyright(s) and/or Trademark(s) including abandonment, sufficient to constitute a
                                                                  11 waiver of any alleged breach of duty, negligent act, omission, or any other conduct, if
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12 any, as set forth in the Complaint.
                                                                  13                         THIRTEENTH AFFIRMATIVE DEFENSE
                                      (310) 255-6100




                                                                  14                                  (No Substantial Similarity)
                                                                  15            Plaintiff cannot prevail on its claims against Defendants because the allegedly
                                                                  16 infringing goods are not substantially similar in overall appearance to Plaintiff’s
                                                                  17 alleged copyrights or trademarks.
                                                                  18                         FOURTEENTH AFFIRMATIVE DEFENSE
                                                                  19                                    (Statute of Limitations)
                                                                  20            Plaintiff’s claims are barred by the applicable statute of limitations, including
                                                                  21 Section 507 of the Copyright Act.
                                                                  22                          FIFTEENTH AFFIRMATIVE DEFENSE
                                                                  23                                           (No Access)
                                                                  24            Plaintiff cannot prevail on its claims against Defendants because Defendants
                                                                  25 did not have access to Plaintiff’s Subject Design.
                                                                  26                         SIXTEENTH AFFIRMATIVE DEFENSE
                                                                  27                                   (Scenes A Faire/Merger)
                                                                  28            Plaintiff’s claims are barred or limited by the scenes a faire and/or merger
                                                                       4661697.1 27867-831
                                                                                                                     13
                                                                                             DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                   Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 14 of 17 Page ID #:2021




                                                                   1 doctrine, in that, among other things, Plaintiff’s purported protected works are
                                                                   2 ordinary, commonplace, or standard in the relevant art or industry.
                                                                   3                          SEVENTEENTH AFFIRMATIVE DEFENSE
                                                                   4                                   (Generic/Non-Distinctive)
                                                                   5            Plaintiff cannot prevail on its claims against Defendants because Plaintiff’s
                                                                   6 trademarks are generic and/or non-distinctive.
                                                                   7                          EIGHTEENTH AFFIRMATIVE DEFENSE
                                                                   8                                            (Laches)
                                                                   9            Plaintiff cannot prevail on its claims against Defendants because of the
                                                                  10 doctrine of Laches.
                                                                  11                          NINETEENTH AFFIRMATIVE DEFENSE
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12                                         (De Minimis)
                                                                  13            To the extent that any sales or actions may have been infringing, such
                                      (310) 255-6100




                                                                  14 infringement was de minimis.
                                                                  15                           TWENTIETH AFFIRMATIVE DEFENSE
                                                                  16                                          (Indemnity)
                                                                  17            To the extent Defendants are liable to Plaintiff, Defendants are entitled to
                                                                  18 indemnity from other persons, including Plaintiff’s counsel on whose behalf
                                                                  19 products at issue in this litigation were ordered.
                                                                  20                         TWENTY-FIRST AFFIRMATIVE DEFENSE
                                                                  21                                             (Offset)
                                                                  22            To the extent Defendants are liable to Plaintiff, Defendants are entitled to an
                                                                  23 offset, as products at issue in this litigation were ordered on behalf of Plaintiff’s
                                                                  24 counsel.
                                                                  25                         TWENTY-SECOND AFFIRMATIVE DEFENSE
                                                                  26                                            (DMCA)
                                                                  27            Defendants’ alleged actions fall within the safe harbor of the Digital
                                                                  28 Millennium Copyright Act.
                                                                       4661697.1 27867-831
                                                                                                                    14
                                                                                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                   Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 15 of 17 Page ID #:2022




                                                                   1                          TWENTY-THIRD AFFIRMATIVE DEFENSE
                                                                   2                                         (Acquiescence)
                                                                   3            Plaintiff claims are barred by the doctrine of acquiescence.
                                                                   4                         TWENTY-FOURTH AFFIRMATIVE DEFENSE
                                                                   5                                      (Secondary Meaning)
                                                                   6            Plaintiff’s purported trademark is not inherently distinctive and has not
                                                                   7 acquired a secondary meaning and therefore is not subject to protection.
                                                                   8                          TWENTY-FIFTH AFFIRMATIVE DEFENSE
                                                                   9                                         (No Confusion)
                                                                  10            Plaintiffs cannot recover against Defendants on any of their claims alleged in
                                                                  11 the Complaint because Defendants have not engaged in any conduct that is likely to
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12 deceive or confuse the public.
                                                                  13                          TWENTY-SIXTH AFFIRMATIVE DEFENSE
                                      (310) 255-6100




                                                                  14                                         (No Copyright)
                                                                  15            Defendants are informed and believe, and on this basis asserts that Plaintiff’s
                                                                  16 works are not subject to copyright protection.
                                                                  17                         TWENTY-SEVENTH AFFIRMATIVE DEFENSE
                                                                  18                                  (No Copyright Infringement)
                                                                  19            Defendants are informed and believe, and on this basis assert that Plaintiff’s
                                                                  20 claims are barred from recovery on the ground that Defendants’ alleged use of the
                                                                  21 alleged copyrighted works do not amount to an infringement as recognized by §106
                                                                  22 of the Copyright Act.
                                                                  23                         TWENTY-EIGHTH AFFIRMATIVE DEFENSE
                                                                  24                                         (Innocent Use)
                                                                  25            Defendants are informed and believe, and on this basis assert that Plaintiff’s
                                                                  26 copyright claims are barred from recovery on the ground that Defendants’ alleged
                                                                  27 use of the alleged copyrighted or trademarked works was innocent or accidental.
                                                                  28 / / /
                                                                       4661697.1 27867-831
                                                                                                                    15
                                                                                               DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                   Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 16 of 17 Page ID #:2023




                                                                   1                         TWENTY-NINTH AFFIRMATIVE DEFENSE
                                                                   2                                            (Fair Use)
                                                                   3            Defendants are informed and believe, and on this basis assert that Plaintiff’s
                                                                   4 copyright claims are barred from recovery on the ground that Defendants’ alleged
                                                                   5 use of the copyrighted and trademarked works was a fair use.
                                                                   6                           THIRTIETH AFFIRMATIVE DEFENSE
                                                                   7                                             (Puffery)
                                                                   8            Defendants are informed and believe, and on this basis asserts that Plaintiff’s
                                                                   9 claims relating to the content of Defendants’ advertisements are barred because the
                                                                  10 advertisements were either accurate, or at the most puffery, and not likely to mislead
                                                                  11 or deceive any consumers.
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12                         THIRTY-FIRST AFFIRMATIVE DEFENSE
                                                                  13                                  (Adequate Remedy at Law)
                                      (310) 255-6100




                                                                  14            Plaintiff is not entitled to injunctive relief because any alleged injury to
                                                                  15 plaintiff is not immediate or irreparable, and Plaintiff has an adequate remedy at
                                                                  16 law.
                                                                  17                         THIRTY-SECOND AFFIRMATIVE DEFENSE
                                                                  18                                    (Invalid/Unenforceable)
                                                                  19            Defendants are informed and believe, and on this basis assert, that Plaintiff's
                                                                  20 alleged copyrights are invalid and/or unenforceable under current Copyright Laws,
                                                                  21 17 U.S.C. § 1 et seq.
                                                                  22                         THIRTY-THIRD AFFIRMATIVE DEFENSE
                                                                  23                                       (No Infringement)
                                                                  24            Defendants are informed and believe, and on this basis assert that Plaintiff's
                                                                  25 claims are barred from recovery on the ground that Defendants’ alleged use of the
                                                                  26 alleged copyrighted works and trademarks do not amount to an infringement as
                                                                  27 recognized by the Copyright Act or the Trademark Act.
                                                                  28 / / /
                                                                       4661697.1 27867-831
                                                                                                                     16
                                                                                              DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
                                                   Case 2:19-cv-10806-DSF-MAA Document 78 Filed 11/23/20 Page 17 of 17 Page ID #:2024




                                                                   1                            THIRTY-FOURTH AFFIRMATIVE DEFENSE
                                                                   2                                              (No Trademark)
                                                                   3            Plaintiff’s asserted trademark referenced in the Complaint is functional and/or
                                                                   4 merely ornamental and therefore not subject to protection.
                                                                   5                           RESERVATION OF AFFIRMATIVE DEFENSES
                                                                   6            Defendants at this time lack sufficient information to fully set forth all
                                                                   7 affirmative defenses on their behalf, and hereby reserve their right to assert
                                                                   8 additional affirmative defenses as facts are discovered throughout the life of this
                                                                   9 case.
                                                                  10                                         PRAYER FOR RELIEF
                                                                  11            WHEREFORE, Defendants pray for judgment against Plaintiff as follows:
    LLP
                             1888 CENTURY PARK EAST, SUITE 1500
                               LOS ANGELES, CALIFORNIA 90067
FREEMAN, FREEMAN & SMILEY,




                                                                  12            1.           That Judgment be entered in favor of Defendants, and against Plaintiff,
                                                                  13 on all causes of action alleged in the Complaint;
                                      (310) 255-6100




                                                                  14            2.           That Defendants be awarded their costs of suit in this matter, including
                                                                  15 reasonable attorneys’ fees; and
                                                                  16            3.           For such other and further relief as the Court may deem just and proper.
                                                                  17                                             JURY DEMAND
                                                                  18            Pursuant to Fed. R. Civ. P. 38, Defendants demand a trial by jury on all issues
                                                                  19 so triable.
                                                                  20
                                                                  21 DATED: November 23, 2020                       FREEMAN, FREEMAN & SMILEY, LLP
                                                                  22
                                                                  23
                                                                  24                                                By:         /s/ Arash Beral
                                                                                                                          ARASH BERAL
                                                                  25                                                      JEFFREY M. JENSEN
                                                                  26                                                      Attorneys for Defendants RAGEON, INC.
                                                                                                                          and MICHAEL KRILIVSKY
                                                                  27
                                                                  28
                                                                       4661697.1 27867-831
                                                                                                                          17
                                                                                                  DEFENDANTS’ ANSWER TO FIRST AMENDED COMPLAINT
